DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination. Claims 1, 11, and 20 are independent.
	

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 

Specification
The disclosure is objected to because of the following informalities: reference character “901-1” has been used to describe both a ‘computing system’ and ‘storage media’ (see paragraph [0128] of the specification as filed, storage media should be 906 to be consistent with the drawings and other recitations).  Additionally, reference character “909” has been used to describe both a ‘data network’ (see paragraph [0126] of the specification as filed) and ‘automation module’ (see paragraphs [0129] of the specification as filed, should be 908).  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed to an abstract idea without significantly more. 
Step 1: Claims 1-10 are directed to a method (i.e., process), claims 11-19 are directed to a system (machine/apparatus), and claim 20 is directed to a non-transitory computer-readable mediums (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1: Claim 1 recites “obtaining reservoir data; determining subsections of the reservoir data (data collection - insignificant extra-solution activity); labeling the subsections of the reservoir data to generate labeled reservoir data (Mental processes -observation, evaluation, judgment, opinion); and feeding the labeled reservoir data into an artificial neural network (outputting the data - insignificant extra-solution activity).
As the claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., feeding the labeled data, which may be done by hand, into a neural network). Thus, the claim falls within the mental processes enumerated category of abstract ideas.

Independent claim 20 recites similar limitations as found in claim 1, and a similar analysis applies. Claim 20 includes the additional limitations of “A non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations.” These also appear to be a high level recitation of generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind.
Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the claim language only recites elements tied to the types of data collected for use in the Mental Processes and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. The collecting step in claim 1 is recited at a high level of generality (i.e., as a general means of obtaining data for use in the evaluation step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g).

Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Feeding data to a neural network is simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea. See applicant's specification [0126-0130] Fig. 9 for generic computer description. The judicial exception is not integrated into a practical application. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the claims recite an abstract idea. 
Independent claims 10 and 20 include computer components as discussed above in step 2A, Prong 1. However, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer for storing in memory or sending information over a network is not a practical application of the abstract idea. Such elements do no integrate the abstract idea into a practical application and are conventional functions of generically claimed computer uses or are insignificant extra-solution activity. See MPEP 2106.05(d).

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the additional elements of performing steps “one or more processors; and a memory system comprising one or more non-transitory, computer-readable media” and “A non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations” are construed as a generic or conventional computer components, to perform the mental process and amount to no more than mere instructions to apply the exception using a generic computer component. Thus, the independent claims do not add significantly more than the abstract idea. Therefore the claims are not patent eligible under 35 U.S.C. 101.
The same conclusion is reached for the dependent claims of claims 1 and 11, see below for detail.
Claims 2 and 12 are dependent on independent claims 1 and 11, respectively. The dependent claims recite “the reservoir data comprises analysis data.” This is merely describing the type of data that links the data to a field of use. See MPEP 2106.05(h). The claims also recite “labeling the subsections of the reservoir data comprises labeling the subsections of the reservoir data based on the analysis data, the method further comprising performing quality control on the labeled reservoir data using at least one of input from an interpreter or a 
Claims 3 and 13 are dependent on independent claims 1 and 11, respectively. The dependent claims recite “wherein the analysis data is metadata incorporated with the reservoir data.” This is merely describing at a high level of generality the type of data that links the data to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 4 and 14 are dependent on independent claims 1 and 11, respectively. The dependent claims recite “presenting visualizations of the subsections to an interpreter.” The outputting step of presenting visualization is recited at a high level of generality (i.e., as a general means of sending the labeled data) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). The additional limitation of  “receiving interpretive input corresponding to the subsections, wherein labeling the subsections of the reservoir data comprises labeling the subsections of the reservoir data based on the interpretive input” is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas.
Claims 5 and 15 are dependent on independent claims 1 and 11, respectively. The dependent claims recite “wherein the artificial neural network can be used for one or more of interpreting seismic data, interpreting geophysical data, interpreting reservoir data, performing well correlations, building reservoir models suitable for simulation, generating visualizations of 
Claim 6 recites “the method of claim 1, wherein the reservoir data comprises a well log, and the subsections of the reservoir data comprise line segments corresponding to the well log.” This is merely describing at a high level of generality the type of data that links the data to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 7 and 16 are dependent on independent claims 1 and 11, respectively. The dependent claims recite “wherein the reservoir data comprises an image, and the subsections of the reservoir data comprise rectangular subsections of the image.” This is merely describing at a high level of generality the type of data that links the data to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 8 and 17 are dependent on independent claims 1 and 11, respectively. The dependent claims recite “wherein the reservoir data comprises a reservoir model, and the 
Claims 9 and 18 are dependent on independent claims 1 and 11, respectively. The dependent claims recite “wherein the reservoir data comprises a simulated reservoir model, and the subsections of the reservoir data comprise sequences of voxels of the simulated reservoir model.” This is merely describing at a high level of generality the type of data that links the data to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 10 and 19 are dependent on independent claims 1 and 11, respectively. The dependent claims recite “wherein the labeled reservoir data comprises at least one of text labels, binary labels, or n-tuple labels corresponding to the subsections.” This is merely describing at a high level of generality the type of data that links the data to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dara et al., US Patent Application Publication No. 2008/0071708 (hereinafter “Dara” submitted in IDS dated 3/31/2020) in view of Lim et al., US Patent Application Publication No. 2014/0188769 (hereinafter “Lim”).
Claim 1. Dara discloses A method (Dara, Abstract “The described embodiments relate to methods and systems for data classification”), comprising: 
obtaining data (Dara, Fig. 1 125 input data; [0033] “Referring now to FIG. 1, there is shown a block diagram of a system 100 for use in classification of data. System 100 comprises a server system 110, a database 120 accessible to server system 110 and a user interface 190 in communication with the server system 110. Database 120 stores a quantity of input data 125. Database 120 may be distributed or discrete.”); 
determining subsections of the data (Dara, [0037] “At step 205, pre-processing module 150 extracts the input data 125 from database 120 and processes the data at step 215 according to existing pre-processing techniques, as described above, if required, at step 210. Pre-processing of the input data 125 is only performed if required by the format and/or content of the input data 125.”); 
labeling the subsections of the data to generate labeled data (Dara, [0038] “Clustering module 160 takes the input data 125 as processed by pre-processing module 150 and generates an initial labeled data set at step 220”; [0042] “At step 235, it may be decided to only repeat step 230, in which case the previously self-labeled data is added to the labeled data and used to generate further self-labeled data at step 230.”; Fig. 11 1120, [0066] “At step 1120, clustering module 160 establishes a set of rules for determining how to label unlabeled data.”); and 
feeding the labeled data into an artificial neural network (Dara, [0050] “Once self-labeling module 170 determines that a termination criterion exists for terminating the re-labeling, at step 235, the labeled data, including any self-labeled data, is passed to classification module 180, which uses the labeled data to train a classifier. The classifier may be trained using a neural network algorithm, such as multi-layer perceptron (MLP), for example.”).
While Dara indicates that for classification (i.e., labeling) “[m]achine learning algorithms have been shown to be practical methods for real-world recognition problems,” Dara does not explicitly disclose that the type of data relates to reservoirs. 
Lim teaches that active learning approaches may be used in the field of reservoirs (Lim, Fig. 1 illustrating obtaining data for reservoir analysis; Fig. 5 showing process of labeling data sets; [0015] “Seismic data may be analyzed and used to detect subsurface features of interest, such as geological structures or formations that may be indicative of hydrocarbon resources…. it should be appreciated that the present approaches and discussion may be generally applicable in the context of geophysical data (attributes, velocities, or impedances or resistivity volumes), geologic data (geologic models, or geologic simulations), wireline data, or reservoir simulation data or any combinations thereof.”).
Dara and Lim are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Dara and Lim and arrived at the method of processing data into usable training data sets that may be used for classification in the field of reservoirs as claimed. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and 

Claim 2. Modified Dara teaches the method of claim 1. While Dara discloses taking quality control measures to generate valid labeled data sets (see Dara [0044-0048]), Dara does not explicitly disclose wherein: the reservoir data comprises analysis data; and labeling the subsections of the reservoir data comprises labeling the subsections of the reservoir data based on the analysis data, the method further comprising performing quality control on the labeled reservoir data using at least one of input from an interpreter or a machine learning process.
Lim teaches the reservoir data comprises analysis data (Lim, [0023] “Turning to FIG. 2, a representation of a reconstruction 62 of3D seismic data of a portion of a subsurface volume 20 is depicted. As depicted in FIG. 2, such a reconstruction 62 may depict features of the subsurface volume 20, such as various strata, layers, and geological features, which due to geological processes and time scales, may be at various orientations relative to one another.”; [0051] “Based upon this, a query set 170 of unlabeled features within the primary seismic data 150 is determined (block 164) to present (block 172) to a reviewer to assign labels 174. The query set 170 is generated so as to include requests for reviewer feedback (i.e., labels 174) for those unlabeled features of the primary data set 150 which, if labeled, would allow for the greatest reduction in the variability associated with the model. For example, in one 
labeling the subsections of the reservoir data comprises labeling the subsections of the reservoir data based on the analysis data, the method further comprising performing quality control on the labeled reservoir data using at least one of input from an interpreter or a machine learning process (Lim, Fig. 5 172 Obtain Expert Annotations; (EN: this is construed as an interpreter) and 180 Update (Label) Data Set; [0026] “the ranked features provided for review as potentially being of interest will gradually be improved in quality as the reviewer's selections are used to refine the performance of the ranking algorithm.”; [0027] “a classifier, f) is employed to initially classify a number of regions or features of interest identified within a seismic volume 62.”; [0052] “It should be appreciated that, though the above description suggests that some initial modeling, and labeling, of features may be performed by the classification algorithm 160, in other implementations the classification algorithm 160 does not initially attempt to label any features of interest in the primary data set 150 and instead attempts to identify which unlabeled features of the primary data set 150 would be of the most value to have labeled by a reviewer. This may also be true in implementations related to active ranking, as discussed above. Based upon the labels 174 provided by the reviewer, the primary seismic data 150 may be relabeled (block 180), so as to reduce the statistical distribution mismatch between the primary seismic data 150 and training seismic data of labeled features 74, allowing the classification algorithm 160 to better classify other features within the primary 
Dara and Lim are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Dara and Lim and arrived at the method of processing data into usable training data sets that may be used for classification as claimed. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. applying classification to reservoir data) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a method for classifying data sets for use as training data sets for a neural network).

Claim 3. Modified Dara teaches the method of claim 2. Dara does not explicitly disclose, but Lim teaches wherein the analysis data is metadata incorporated with the reservoir data. (Lim, [0030] “a multi-class classification algorithm 70 is initially trained (block 72) using a set of labeled features 74, such as geological features from a known data set that have been classified by an expert or otherwise proven. In this example, the trained classifier 70 may then be used to process one or more features 80 identified (block 82) in a set of seismic data 84 (e.g., a seismic volume). For example, a computer-implemented routine may be employed to automatically 
Dara and Lim are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Dara and Lim and arrived at the method of processing data into usable training data sets that may be used for classification as claimed. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. applying classification to reservoir data) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a method for classifying data sets for use as training data sets for a neural network).

Claim 4. Modified Dara teaches the method of claim 1, Dara does not explicitly disclose, but Lim teaches further comprising: presenting visualizations of the subsections to an interpreter; and receiving interpretive input corresponding to the subsections, wherein labeling the subsections of the reservoir data comprises labeling the subsections of the reservoir data based on the interpretive input (Lim, Fig. 4 illustrating method of presenting the paired instances to the expert (i.e., interpreter) and adjusting the labels as needed based on the expert analysis; [0022] “The data or reconstructions generated by the processor 56 may be stored in the memory 54 or the storage device 52 or may be displayed for review, such as on an 
Dara and Lim are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Dara and Lim and arrived at the method of processing data into usable training data sets that may be used for classification as claimed. This approach uses expert input to help resolve any ambiguities (see Lim [0018]). One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. applying classification to reservoir data) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a method for classifying data sets for use as training data sets for a neural network).

Claim 5. Modified Dara teaches the method of claim 1, wherein the artificial neural network can be used for various fields (Dara, [0017-0018] “Embodiments implement a hybrid 
Dara does not explicitly disclose the method and system being used for, but Lim teaches using the system and method for one or more of interpreting seismic data, interpreting geophysical data, interpreting reservoir data, performing well correlations, building reservoir models suitable for simulation, generating visualizations of simulation results, calculating volumes, producing maps, or designing development strategies to maximize reservoir exploitation (Lim, [0016] “Although the present discussion is generally described in the context of seismic data, it should be appreciated that the present approaches and discussion may be generally applicable in the context of geophysical data (attributes, velocities, or impedances or resistivity volumes), geologic data (geologic models, or geologic simulations), wireline data, or reservoir simulation data or any combinations thereof.”).
Dara and Lim are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Dara and Lim and arrived at the method of processing data into usable training data sets that may be used for classification as 

Claim 6. Modified Dara teaches the method of claim 1, Dara does not explicitly disclose, but Lim teaches wherein the reservoir data comprises a well log, and the subsections of the reservoir data comprise line segments corresponding to the well log (Lim, [0015] “Seismic data may be analyzed and used to detect subsurface features of interest, such as geological structures or formations that may be indicative of hydrocarbon resources. For example, identification of geobodies (e.g., channels, pinchouts, progrades, gas chimneys, and so forth) from a three-dimensional (3D) seismic survey may be performed as part of prospecting for hydrocarbons (e.g., oil, natural gas, and so forth).As generally used herein, a geobody is a feature of interest contained in the seismic data or some derived (attribute) data set. Such a geobody may take the form, in a volumetric data set, of a set of contiguous, connected, or proximate voxels within the image data that may in turn, based on the characteristics of the identified voxels, correspond to an actual physical or geological feature or structure within the data, such as a geological structure, formation, or feature. Although the present discussion is generally described in the context of seismic data, it should be appreciated that the present ), wireline data, or reservoir simulation data or any combinations thereof.”).

Claim 7. Modified Dara teaches the method of claim 1. Dara does not explicitly disclose, but Lim teaches wherein the reservoir data comprises an image, and the subsections of the reservoir data comprise rectangular subsections of the image (Lim, [0015] “identification of geobodies (e.g., channels, pinchouts, progrades, gas chimneys, and so forth) from a three-dimensional (3D) seismic survey may be performed as part of prospecting for hydrocarbons (e.g., oil, natural gas, and so forth).As generally used herein, a geobody is a feature of interest contained in the seismic data or some derived (attribute) data set. Such a geobody may take the form, in a volumetric data set, of a set of contiguous, connected, or proximate voxels within the image data”; [0019] “Byway of brief introduction, it should be appreciated that such automated approaches to analyzing seismic data may involve algorithms used to identify features of interest within a seismic volume, to classify these features into different types or by different characteristics, and, in some instances, to separately rank a set of classified features to further facilitate user review.” EN: Though Lim does not explicitly disclose that the subsections are rectangular, it is obvious to one of ordinary skill in the art to try different shapes to define the areas of interest for classification and there are only a few types to try. Such tweaking is within the ordinary skill in the art.).


Claim 8. Modified Dara teaches the method of claim 1. Dara does not explicitly disclose , wherein the reservoir data comprises a reservoir model, and the subsections of the reservoir data comprise voxels of the reservoir model, but Lim teaches wherein the reservoir data comprises a reservoir model, and the subsections of the reservoir data comprise voxels of the reservoir model (Lim, [0015] “Seismic data may be analyzed and used to detect subsurface features of interest, such as geological structures or formations that may be indicative of hydrocarbon resources. For example, identification of geobodies (e.g., channels, pinchouts, progrades, gas chimneys, and so forth) from a three-dimensional (3D) seismic survey may be performed as part of prospecting for hydrocarbons (e.g., oil, natural gas, and so forth).As generally used herein, a geobody is a feature of interest contained in the seismic data or some derived (attribute) data set. Such a geobody may take the form, in a volumetric data set, of a set of contiguous, connected, or proximate voxels within the image data that may in turn, based on the characteristics of the identified voxels, correspond to an actual physical or 
Dara and Lim are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Dara and Lim and arrived at the method of processing data into usable training data sets that may be used for classification as claimed. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. applying classification to reservoir data) with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a method for classifying data sets for use as training data sets for a neural network).

Claim 11. Dara discloses A computing system comprising: one or more processors; and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (Dara, [0023] “Another embodiment relates to a system for labeling data for use in data classification, comprising: at least one processor; a memory accessible to the at least one processor and storing program instructions executable by the at least one processor, the program instructions being arranged in a plurality of modules comprising a clustering module and a self-labeling module; wherein the clustering module is 
obtaining data (Dara, Fig. 1 125 input data; [0033] “Referring now to FIG. 1, there is shown a block diagram of a system 100 for use in classification of data. System 100 comprises a server system 110, a database 120 accessible to server system 110 and a user interface 190 in communication with the server system 110. Database 120 stores a quantity of input data 125. Database 120 may be distributed or discrete.”); 
determining subsections of the data (Dara, [0037] “At step 205, pre-processing module 150 extracts the input data 125 from database 120 and processes the data at step 215 according to existing pre-processing techniques, as described above, if required, at step 210. Pre-processing of the input data 125 is only performed if required by the format and/or content of the input data 125.”); 
labeling the subsections of the reservoir data to generate labeled data (Dara, [0038] “Clustering module 160 takes the input data 125 as processed by pre-processing module 150 and generates an initial labeled data set at step 220”; [0042] “At step 235, it may be decided to only repeat step 230, in which case the previously self-labeled data is added to the labeled data and used to generate further self-labeled data at step 230.”; Fig. 11 1120, [0066] “At step 1120, 
feeding the labeled data into an artificial neural network (Dara, [0050] “Once self-labeling module 170 determines that a termination criterion exists for terminating the re-labeling, at step 235, the labeled data, including any self-labeled data, is passed to classification module 180, which uses the labeled data to train a classifier. The classifier may be trained using a neural network algorithm, such as multi-layer perceptron (MLP), for example.”).
While Dara indicates that for classification (i.e., labeling) “[m]achine learning algorithms have been shown to be practical methods for real-world recognition problems,” Dara does not explicitly disclose that the type of data relates to reservoirs. 
Lim teaches that active learning approaches may be used in the field of reservoirs (Lim, Fig. 1 illustrating obtaining data for reservoir analysis; Fig. 5 showing process of labeling data sets; [0015] “Seismic data may be analyzed and used to detect subsurface features of interest, such as geological structures or formations that may be indicative of hydrocarbon resources…. it should be appreciated that the present approaches and discussion may be generally applicable in the context of geophysical data (attributes, velocities, or impedances or resistivity volumes), geologic data (geologic models, or geologic simulations), wireline data, or reservoir simulation data or any combinations thereof.”).
Dara and Lim are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Dara and Lim and arrived at the method of processing data into usable training data sets that may be used for classification as 

Regarding claim 12, incorporating the rejections of claims 2 and 11, claim 12 is rejected as discussed above for substantially similar rationale.
Regarding claim 13, incorporating the rejections of claims 3 and 11, claim 13 is rejected as discussed above for substantially similar rationale.
Regarding claim 14, incorporating the rejections of claims 4 and 11, claim 14 is rejected as discussed above for substantially similar rationale.
Regarding claim 15, incorporating the rejections of claims 5 and 11, claim 15 is rejected as discussed above for substantially similar rationale.
Regarding claim 16, incorporating the rejections of claims 7 and 11, claim 16 is rejected as discussed above for substantially similar rationale.
Regarding claim 17, incorporating the rejections of claims 8 and 11, claim 17 is rejected as discussed above for substantially similar rationale.


A non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations (Dara, [0027] “Certain embodiments also relate to computer readable storage storing computer program instructions which, when executed by at least one processor, cause the at least one processor to perform a method comprising:  obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may further comprise training a classifier based on the labeled and self-labeled data.”), the operations comprising: 
obtaining data (Dara, Fig. 1 125 input data; [0033] “Referring now to FIG. 1, there is shown a block diagram of a system 100 for use in classification of data. System 100 comprises a server system 110, a database 120 accessible to server system 110 and a user interface 190 in communication with the server system 110. Database 120 stores a quantity of input data 125. Database 120 may be distributed or discrete.”); 
determining subsections of the data (Dara, [0037] “At step 205, pre-processing module 150 extracts the input data 125 from database 120 and processes the data at step 215 according to existing pre-processing techniques, as described above, if required, at step 210. Pre-processing of the input data 125 is only performed if required by the format and/or content of the input data 125.”); 
labeling the subsections of the data to generate labeled reservoir data (Dara, [0038] “Clustering module 160 takes the input data 125 as processed by pre-processing module 150 
feeding the labeled data into an artificial neural network (Dara, [0050] “Once self-labeling module 170 determines that a termination criterion exists for terminating the re-labeling, at step 235, the labeled data, including any self-labeled data, is passed to classification module 180, which uses the labeled data to train a classifier. The classifier may be trained using a neural network algorithm, such as multi-layer perceptron (MLP), for example.”).
While Dara indicates that for classification (i.e., labeling) “[m]achine learning algorithms have been shown to be practical methods for real-world recognition problems,” Dara does not explicitly disclose that the type of data relates to reservoirs. 
Lim teaches that active learning approaches may be used in the field of reservoirs (Lim, Fig. 1 illustrating obtaining data for reservoir analysis; Fig. 5 showing process of labeling data sets; [0015] “Seismic data may be analyzed and used to detect subsurface features of interest, such as geological structures or formations that may be indicative of hydrocarbon resources…. it should be appreciated that the present approaches and discussion may be generally applicable in the context of geophysical data (attributes, velocities, or impedances or resistivity volumes), geologic data (geologic models, or geologic simulations), wireline data, or reservoir simulation data or any combinations thereof.”).
.

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dara et al., US Patent Application Publication No. 2008/0071708 (hereinafter “Dara” submitted in IDS dated 3/31/2020) in view of Lim et al., US Patent Application Publication No. 2014/0188769 (hereinafter “Lim”) and further in view of Imhof et al, US Patent Application Publication No. 2012/0090834 (hereinafter “Imhof”).
Claim 9. Modified Dara teaches the method of claim 1. Dara does not explicitly disclose, wherein the reservoir data comprises a simulated reservoir model, and the subsections of the reservoir data comprise sequences of voxels of the simulated reservoir model.
Imhof teaches wherein the reservoir data comprises a simulated reservoir model, and the subsections of the reservoir data comprise sequences of voxels of the simulated reservoir model (Imhof, [0077] “A first classification technique is performed by thresholding, binning, or seed detection. Thresholding labels features based on one or multiple inventive attributes exceeding and/or undercutting threshold values, which in effect assigns a binary label. A generalization of thresholding is binning where multiple thresholds are used to assign each feature to one bin. Seed detection combines thresholding or binning with a spatial-connectivity criterion that allows label assignment only to voxels that are spatially connected to specified voxels.” EN: The spatial arrangement is a sequence of the voxels.).
Dara, Lim and Imhof are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Dara, Lim, and Imhof and arrived at the method of processing data into usable training data sets that may be used for classification with partitions or subsections as claimed. One of ordinary skill in the art would have been motivated to make such a combination because there is a need for “a method that distinguishes different regions of the seismic data based on their seismic texture, preferably partitions the data into the different regions in an automated manner, and ideally even ranks the regions based on their potential to contain hydrocarbons” as taught in Imhof ([0022]).

Claim 10. Modified Dara teaches the method of claim 1. Dara does not explicitly disclose, wherein the labeled reservoir data comprises at least one of text labels, binary labels, or n-tuple labels corresponding to the subsections.
Imhof teaches wherein the labeled reservoir data comprises at least one of text labels, binary labels, or n-tuple labels corresponding to the subsections. (Imhof, [0077] “A first labels features based on one or multiple inventive attributes exceeding and/or undercutting threshold values, which in effect assigns a binary label. A generalization of thresholding is binning where multiple thresholds are used to assign each feature to one bin. Seed detection combines thresholding or binning with a spatial-connectivity criterion that allows label assignment only to voxels that are spatially connected to specified voxels.” EN: The labels can include binary labels.).
Dara, Lim and Imhof are analogous because they are related to classification of data sets for further analysis and use. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Dara, Lim, and Imhof and arrived at the method of processing data into usable training data sets that may be used for classification with partitions or subsections as claimed. One of ordinary skill in the art would have been motivated to make such a combination because there is a need for “a method that distinguishes different regions of the seismic data based on their seismic texture, preferably partitions the data into the different regions in an automated manner, and ideally even ranks the regions based on their potential to contain hydrocarbons” as taught in Imhof ([0022]).

Regarding claim 18, incorporating the rejections of claims 9 and 11, claim 18 is rejected as discussed above for substantially similar rationale.
Regarding claim 19, incorporating the rejections of claims 10 and 11, claim 19 is rejected as discussed above for substantially similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dean, US Patent Application Publication No. 2005/0171700 related to classification methods and systems for processing reservoir features with voxel traversal of regions of interest.
Jeffery et al., US Patent No. 10,614,373 related to machine learning with development of training data and labels with an accuracy component to insure the model is robust.
Oliver Obst, et al., “Taming the Reservoir: Feedforward Training for Recurrent Neural Networks,” WCCI 2012 IEEE World Congress on Computational Intelligence, pp. 1-7 (2012) related to using neural networks in the analysis of reservoirs with feed forward methods to train the network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN W CRABB/Examiner, Art Unit 2129